CONFESSION OF ERROR

PER CURIAM.
Willie Spivey appeals from the denial of his post-conviction petition to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. Based on the state’s proper confession of error, we remand the cause back to the trial court *875for resentencing on count one only; because the defendant is required to be sentenced on that count pursuant to the guidelines the habitual offender designation applied to count one is in error. We affirm denial of post-conviction relief regarding count two.
Affirmed in part, remanded in part.
GODERICH and FLETCHER, JJ., concur.